EXHIBIT 10.2

 

EMPLOYEE NONCOMPETITION,

NONDISCLOSURE AND DEVELOPMENTS AGREEMENT

 

                In consideration and as a condition of my employment by META
Group, Inc., or any of its subsidiaries, subdivisions or affiliates, (“MG,” or
the “Company”), and the compensation received by me from the Company from time
to time, I hereby agree with the Company as follows:

 

                1.             During my employment by the Company, I will
devote my full time and best efforts to the business of the Company and I
further agree that during my employment by the Company and for a period of one
(1) year thereafter, regardless of the reason for my termination of employment,
I will not, directly or indirectly:

 

(i)                      alone or as a partner, joint venturer, consultant,
officer, director, employee, agent, independent contractor or stockholder of any
company or business organization, engage in any business activity and/or accept
employment with any person or entity, which is or may be directly or indirectly
in competition with the products or services being developed, planned, drafted,
manufactured, marketed, distributed, sold or otherwise provided by the Company,
including engaging in any business activity and/or accepting employment with any
person or entity which competes with the Company by developing, marketing,
selling or assisting others to develop, market or sell syndicated research
services that are competitive with the services of MG existing or planned;
provided, however, that the record or beneficial ownership by me of 5% or less
of the outstanding publicly traded capital stock of any such company shall not
be deemed, in and of itself, to be in violation of this Section 1;

 

(ii)                     employ, or assist any company or business organization
by which I am employed or which is directly or indirectly controlled by me to
employ, any person who is employed by the Company, or is an agent,
representative or consultant of the Company, at any time during my employment or
during the period of one (1) year thereafter, or in any manner seek to solicit
or induce any such person to leave his or her employment with the Company, or
assist in the recruitment of any such person; or

 

(iii)                    solicit or do business with any former or current
client of the Company made known to me by MG during my employment with the
Company on behalf of a business competitive with the Company.

 

                2.             I will not at any time, whether during or after
the termination of my employment for any reason, reveal to any person or entity
any Confidential Information (as defined herein), except as may be required in
the ordinary course of performing my duties as an employee of the Company, and I
shall keep secret all matters entrusted to me and shall not use or attempt to
use any such information in any manner which may injure or cause loss or may be
calculated to injure or cause loss, whether directly or indirectly, to the
Company.


                The term "Confidential Information" shall mean any of the trade
secrets or confidential information concerning the organization, business or
finances of the Company or of any third party which the Company is under an
obligation to keep confidential.  Such Confidential Information shall include,
but is not limited to, trade secrets or confidential information respecting
existing and future products and services, designs, methods, formulas, drafts of
publications, research, know-how, techniques, systems, databases, processes,
software programs, developments or experimental work, works of authorship,
customer lists, business plans, marketing plans, projects, and all other plans
and proposals.

 

                3.             I agree that during my employment I shall not
make, use or permit to be used any Company Documentation (as defined herein)
otherwise than for the benefit of the Company.  I further agree that I shall
not, after the termination of my employment for any reason, use or permit others
to use any such Company Documentation, it being agreed that all Company
documentation shall be and remain the sole and exclusive property of the
Company.  Immediately upon the termination of my employment for any reason I
shall deliver all Company Documentation, and all copies thereof, to the Company,
at its main office.

 

                The term "Company Documentation" shall mean notes, drafts,
research, memoranda, manuscripts, reports, proposals, business plans, marketing
plans, lists, correspondence, records, drawings, sketches, blueprints,
specifications, software programs, data, documentation or other materials of any
nature and in any form, whether written, printed, or in digital format or
otherwise, relating to any matter within the scope of the business of the
Company or concerning any of its dealings or affairs.

 

                4.             I agree that I will not, during my employment
with the Company, improperly use or disclose any proprietary information or
trade secrets of my former employers or of any other third parties, and that I
will not bring onto the premises of the Company any unpublished document or any
property belonging to my former employers or of any other third party, unless
consented to in writing by said employers or third parties.


                5.             I recognize that the Company has received and in
the future will receive from third parties their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  I agree that I owe the Company and such third parties, during the
term of my employment and thereafter, regardless for the reason for my
termination of employment, a duty to hold all such confidential or proprietary
information in the strictest of confidence and not to disclose it to any person,
entity or corporation (except as necessary in carrying out my work for the
Company consistent with the Company’s agreement with such third party) or to use
it for the benefit of anyone other than for the Company or such third party
(consistent with the Company’s agreement with such third party) without the
express written authorization of the Board of Directors of the Company.

 

                6.             If at any time or times during my employment, I
shall (either alone or with others) make, conceive, create, discover, or reduce
to practice any Development (as defined herein) that:  (a) relates to the
business of the Company or any customer of or supplier to the Company or any of
the products or services being developed, manufactured, marketed or sold by the
Company or which may be used in relation therewith; or (b) results from tasks
assigned to me by the Company; or (c) results from the use of premises or
personal property (whether tangible or intangible) owned, leased or contracted
for by the Company, such Developments and the benefits thereof are and shall
immediately become the sole and absolute property of the Company and its
assigns, as works made for hire or otherwise.  I shall promptly disclose to the
Company (or any persons designated by it) each such Development.  I hereby
assign any rights (including, but not limited to, any copyrights and trademarks)
I may have or acquire in the Developments and benefits and/or rights resulting
therefrom to the Company and its assigns without further compensation and shall
communicate, without cost or delay, and without disclosing to others the same,
all available information relating thereto (with all necessary plans, drafts,
manuscripts, research and models) to the Company.

 

                The term "Developments" shall mean any modification, discovery,
design, development, improvement, process, software program, software code,
manuscript, work of authorship, work made for hire, derivative work,
documentation, publication, formula, data, technique, know-how, trade secret or
intellectual property right whatsoever or any interest therein (whether or not
registrable under copyright, trademark or similar statutes (including but not
limited to the Semiconductor Chip Protection Act) or subject to analogous
protection).

 

                7.             I will also promptly disclose to the Company, and
the Company hereby agrees to receive all such disclosures in confidence, any
other modification, discovery, design, development, improvement, process,
software program, software code, manuscript, documentation, publication,
formula, data, technique, know-how, secret or intellectual property right
whatsoever or any interest therein (whether or not registrable under copyright
or similar statutes or subject to analogous protection) made, conceived,
discovered, reduced to practice or possessed by me (either alone or with others)
at any time or times during my employment for the purpose of determining whether
they constitute “Developments," as defined in Paragraph 6.


                8.             I will, during my employment and at any time
thereafter, regardless of the reason for the termination of my employment, at
the request and cost of the Company, promptly sign, execute, make and do all
such deeds, documents, acts and things as the Company and its duly authorized
officers may reasonably require:

 

(a)       to apply for, obtain, register and vest in the name of the Company
alone (unless the Company otherwise directs) copyrights, trademarks or other
analogous protection in any country throughout the world and when so obtained or
vested to renew and restore the same; and

 

(b)       to defend any judicial, opposition or other proceedings in respect of
such applications and any judicial, opposition or other proceedings or petitions
or applications for revocation of such copyright, trademark or other analogous
protection.

 

                9.             In the event the Company is unable, after
reasonable effort, to secure my signature on any application for copyright or
trademark registration or other documents regarding any legal protection
relating to a Development (as defined in Paragraph 6), whether because of my
physical or mental incapacity or for any other reason whatsoever, I hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents as my agent and attorney-in-fact, to act for and in my behalf and
stead to execute and file any such application or applications or other
documents and to do all other lawfully permitted acts to further the prosecution
and issuance of copyright or trademark registrations or any other legal
protection thereon with the same legal force and effect as if executed by me.

 

                10.           I agree to keep and maintain adequate and current
written records of all Developments (as defined in Paragraph 6 hereto) made by
me (solely or jointly with others) during the term of my employment with the
Company.  The records will be in the form of notes, sketches, drawings, and any
other format that may be specified by the Company at all times.

 

                11.           I agree to and consent to the use of my name,
picture, signature, voice, image, and/or likeness by the Company.  Further, I
waive all claims I have against the Company and its officers, employees, and
agents arising out of the Company’s use, adaptation, reproduction, modification,
distribution, exhibition, or other commercial exploitation of my name, picture,
signature, voice, image, and/or likeness, including but not limited to right of
privacy, right of publicity and celebrity, use of voice, name or likeness,
defamation, and copyright infringement.  I further represent and warrant that I
have not heretofore made any contract or commitment in conflict with this
consent and waiver.


                12.           I agree that, at the time of leaving the employ of
the Company for any reason, I will deliver to the Company (and will not keep in
my possession or deliver to anyone else) any and all Company Documentation (as
defined in Paragraph 3), keys, materials, equipment, devices, other documents or
property, or reproductions of any aforementioned items belonging to the Company,
its successors or assigns.  I further agree to return to or otherwise inform the
Company of all means of access to any account, database, or computer system of
the Company (whether personal to me or public, published or unpublished,
standard or backdoor, including all account names, passwords, access codes,
unique personal identification numbers, any code kept secret and any other means
allowing employee access to Company data or documentation).

 

                13.           I agree that any breach of this Agreement by me
will cause irreparable damage to the Company and that in the event of such
breach the Company shall have, in addition to any and all remedies of law, the
right to an injunction, specific performance or other equitable relief to
prevent the violation of my obliga­tions hereunder, without showing or proving
actual damages or exhausting any Company remedy in the form of money damages and
without having to post a bond or any other security.

 

                14.           I understand that this Agreement does not create
an obligation on the Company or any other person to continue my employment.  I
further acknowledge and agree that my employment is at-will, and that both I and
the Company can terminate my employment without reason and at any time.

 

                15.           I represent that my performance of all of the
terms of this Agreement and as an employee of the Company does not and will not
breach any agreement to keep in confidence proprietary information acquired by
me in confidence or in trust prior to my employment by the Company.  I have not
entered into, and I agree I will not enter into, any agreement either written or
oral in conflict herewith.

 

                16.           I further represent that if the representations
set forth in the preceding paragraph are inapplicable, I have attached hereto a
copy of each agreement, if any, which presently affects my compliance with the
terms of this Agreement.  (Such copy specifies the other contracting party or
employer, the date of such agreement, the date of termination of any
employment.)  IF THERE ARE ANY SUCH AGREEMENTS, THE UNDERSIGNED SHOULD INITIAL
HERE.  OTHERWISE IT WILL BE DEEMED THAT THERE ARE NO SUCH AGREEMENTS. ____.

 

                17.           Any waiver by the Company of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach of such provision or any other provision hereof.

 

                18.           This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and supersedes all prior discussions, agreements and understandings between us
respecting the subject matter hereof.  Any amendment to or modification of this
Agreement, or any waiver of any provision hereof, must be in writing and signed
by the Company.  Any subsequent change or changes in my duties, salary
compensation or employment status will not affect the validity or scope of this
Agreement.  Any waiver by the Company of any provision of this Agreement shall
not operate or be construed as a waiver of any subsequent breach thereof.


                19.     I hereby agree that each provision herein shall be
treated as a separate and independent clause, and the unenforceability of any
one clause shall in no way impair the enforce­ability of any of the other
clauses of the Agreement.  Moreover, if one or more of the provisions contained
in this Agreement shall for any reason be held to be excessively broad as to
scope, activity, subject or otherwise so as to be unenforceable at law, such
provision or provisions shall be construed by the appropriate judicial body by
limiting or reducing it or them, so as to be enforceable to the maximum extent
compatible with the applicable law as it shall then appear.  I hereby further
agree that the language of all parts of this Agreement shall in all cases be
construed as a whole according to its fair meaning and not strictly for or
against any of the parties.

 

                20.           This Agreement shall be effective as of the date
entered below.  My obligations under this Agreement shall survive the
termination of my employment regardless of the reason of such termination and
shall be binding upon my heirs, executors, admin­istrators and legal
representatives.

 

                21.           The Company shall have the right to assign this
Agreement to its successors and assigns, and all covenants and agreements
hereunder shall inure to the benefit of and be enforceable by said successors or
assigns.

 

                22.           This Agreement shall be governed by and construed
in accordance with the laws of the State of Connecticut and shall in all
respects be interpreted, enforced and governed under the internal and domestic
laws of such state, without giving effect to the principles of conflicts of laws
of such state.  Any claims or legal actions by one party against the other
arising out of the relationship between the parties contemplated herein (whether
or not arising under this Agreement) shall be governed by the laws of the State
of Connecticut and shall be commenced and maintained in any state or federal
court located in Connecticut, and both parties hereby submit to the jurisdiction
and venue of any such court.


                IN WITNESS WHEREOF, the undersigned has executed this Agree­ment
as a sealed instrument as of the 11th day of September, 2001.

 

 

 

/s/ Michael Levine

 


NAME:  MICHAEL LEVINE


 

 

 

 

 

 

 

1204 Timberbrook Drive

 

Bedminster, NJ 07921

 

Address

 

 

 

 

 

 